Case 4:19-cv-00286-GKF-JFJ Document 63 Filed in USDC ND/OK on 12/14/20 Page 1 of 1


                                  UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OKLAHOMA


GARNETT ROAD BAPTIST CHURCH,
                                                             Case No.:   19-CV-286-GKF-JFJ
                                           Plaintiff,
vs.                                                          Proceeding: Telephone Status Hearing
                                                             Date:       12/14/2020
                                                             Time:       3:04 p.m. – 3:14 p.m.
GUIDEONE MUTUAL INSURANCE
COMPANY,
                                                             MINUTE SHEET
                                         Defendant.

Gregory K. Frizzell, U.S. District Judge        K. Perkins, Deputy Clerk            Brian Neil, Reporter

Counsel for Plaintiff:        Ben Doyle, Justin Meek
Counsel for Defendant: Greg Givens, Stephanie Khoury
Minutes:
Case called for Status Conference and counsel present via phone. Judge advised parties of alternative of
proceeding with non-jury trial. Parties instructed to speak with their clients and advise Karen Perkins,
Courtroom Deputy, of their decision to proceed with jury trial or non-jury trial by 12/28/2020.




 Minute Sheet Miscellaneous                             Page 1                           (CV-01 Modified 6/2020)
